EXHIBIT 10    
 
AMENDMENT NO. 1 to the
FIRST AMENDED AND RESTATED
ASHLAND INC.
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS (2005)
(Effective generally as of January 1, 2005)


Whereas, the Ashland Inc. Deferred Compensation Plan for Non-Employee Directors
(2005) (hereinafter the “Plan”) was approved by the Board of Directors of
Ashland Inc. on November 4, 2004 to be effective January 1, 2005;


Whereas, the Plan as approved and effective reserved the right to amend it;


Whereas, the right to amend the Plan was exercised on November 15, 2007 as
identified hereinafter;


Now, Therefore, effective January 1, 2008, the Plan is amended as follows:


1.           Article III, Section 3(c) of the Plan is amended in its entirety as
follows:


(c)           Investment Alternatives - Existing Balances.  Subject to the
following, a Participant may elect to change an existing selection as to the
investment alternatives in effect with respect to existing deferred Fees and
other amounts credited to the Participant’s Deferral Account (in increments
prescribed by the Committee or the Company) as often, and with such
restrictions, as determined by the Committee or by the Company.  Effective
January 1, 2008, the following rules shall apply to investments of Stock Units
and Restricted Stock Units in the Common Stock Fund:


1.  Former Directors – Participants who are former Directors on January 1, 2008
shall continue to be eligible to elect to transfer amounts they may have
invested in the Common Stock Fund among the other investment alternatives
available under the Plan.


2.  All other Participants –


(i)  Scope.  The provisions of this Article III, Section 3(c)(2) shall apply to
all Participants not described in (c)(1) immediately above.


(ii)  Stock Units that Remain Transferable.  Stock Units credited to a
Participant’s Stock Account on December 31, 2007 and dividends credited thereto
after that date as additional Stock Units pursuant to Article III, Section 1(b)
of the Plan can, at the election of the Participant, be transferred to the other
investment alternatives available under the Plan.  The first grant of Restricted
Stock Units and dividends paid thereon and credited as additional Restricted
Stock Units under Article III, Section 1(c) shall, when they vest, be treated
the same as Stock Units in a Participant’s Stock Account on December 31, 2007.


(iii)  Stock Units that Are Not Transferable.  Except as otherwise provided in
(i) and (ii) immediately above, Stock Units allocated to a Participant’s Stock
Account after December 31, 2007 cannot be transferred to another investment
alternative under the Plan.


(iv)  Special Rule for Certain Restricted Stock Units.  Restricted Stock Units
that are granted after December 31, 2007 may be transferred to an investment
alternative available under the Plan other than Stock Units upon becoming
vested, provided that the Participant whose Stock Account received the grant
elects to make such a transfer before such Restricted Stock Units vest at such
time and under such rules as the Committee or the Company may prescribe.  If a
Participant fails to make such an election, then the vested Restricted Stock
Units (which become Stock Units upon vesting) and
 
 
 
 
 


dividends credited with respect to such Units shall be subject to the
restrictions on investment transfer described in (iii) immediately above.


2.           Article III, Section 4(b) of the Plan is amended by adding the
following at the end of such Section:


Notwithstanding anything in the foregoing to the contrary, all of a
Participant’s Stock Units that are subject to the restrictions on investment
transfer described in Article III, Section 3(c)(2)(iii) shall be distributed to
the Participant or the Participant’s Beneficiary in whole shares of Common
Stock, with any remainder distributed in cash.  The amounts so distributed shall
be paid first under the timing of distributions that applies to the benefit
being distributed.






  -2-
 
 
 

